              Case:21-11699-TBM Doc#:7 Filed:04/06/21                                               Entered:04/06/21 12:26:37 Page1 of 4


 Fill in this information to identify your case:

 Debtor 1                     Gary M. Kramer
                              First Name                    Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO

 Case number            21-11699
 (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                    amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                                   Unsecured claim
 1                                                                   What is the nature of the claim?              Revolving charge                $ $11,047.34
                                                                                                                   (Blue Cash Preferred)
              American Express
              PO Box 650448                                          As of the date you file, the claim is: Check all that apply
              Dallas, TX 75265-0448                                         Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
              Contact                                                        Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $


 2                                                                   What is the nature of the claim?              Revolving charge                $ $3,653.09
                                                                                                                   (Bass Pro)
              Capital One
              PO Box 60599                                           As of the date you file, the claim is: Check all that apply
              City of Industry, CA 91716-0599                               Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                             No


B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                              Page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
             Case:21-11699-TBM Doc#:7 Filed:04/06/21                                                Entered:04/06/21 12:26:37 Page2 of 4



 Debtor 1          Gary M. Kramer                                                                   Case number (if known)            21-11699

            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 3                                                                   What is the nature of the claim?              Revolving charge              $ $29,438.78
                                                                                                                   (Quicksilver Visa)
            Capital One
            PO Box 60599                                             As of the date you file, the claim is: Check all that apply
            City of Industry, CA 91716-0599                                 Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 4                                                                   What is the nature of the claim?              Revolving charge              $ $27,981.52
                                                                                                                   (Bass Pro)
            Capital One
            PO Box 60599                                             As of the date you file, the claim is: Check all that apply
            City of Industry, CA 91716-0599                                 Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 5                                                                   What is the nature of the claim?              Revolving charge (Ink         $ $27,636.43
                                                                                                                   Business Visa)
            Chase Cardmember Service
            PO Box 6294                                              As of the date you file, the claim is: Check all that apply
            Carol Stream, IL 60197-6294                                     Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 6                                                                   What is the nature of the claim?              Revolving charge              $ $25,071.23
                                                                                                                   (Freedon Ultimate
                                                                                                                   Rewards Visa)
            Chase Cardmember Service

B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
             Case:21-11699-TBM Doc#:7 Filed:04/06/21                                                Entered:04/06/21 12:26:37 Page3 of 4



 Debtor 1          Gary M. Kramer                                                                   Case number (if known)            21-11699

            PO Box 6294                                              As of the date you file, the claim is: Check all that apply
            Carol Stream, IL 60197-6294                                     Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 7                                                                   What is the nature of the claim?              Revolving charge              $ $9,270.78
                                                                                                                   (Amazon Prime Visa)
            Chase Cardmember Service
            PO Box 6294                                              As of the date you file, the claim is: Check all that apply
            Carol Stream, IL 60197-6294                                     Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 8                                                                   What is the nature of the claim?              Revolving Charge              $ $8,067.14
                                                                                                                   (Sears Shop Your
                                                                                                                   Way)
            Citibank
            PO Box 6286                                              As of the date you file, the claim is: Check all that apply
            Sioux Falls, SD 57117                                           Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 9                                                                   What is the nature of the claim?              Revolving charge              $ $22,943.32
                                                                                                                   (Double Cash
                                                                                                                   MasterCard)
            Citibank
            PO Box 6004                                              As of the date you file, the claim is: Check all that apply
            Sioux Falls, SD 57117                                           Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
             Case:21-11699-TBM Doc#:7 Filed:04/06/21                                                Entered:04/06/21 12:26:37 Page4 of 4



 Debtor 1          Gary M. Kramer                                                                   Case number (if known)            21-11699

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 10                                                                  What is the nature of the claim?              Revolving charge              $ $28,852.31
            Pentagon Federal Credit Union
            PO Box 2360                                              As of the date you file, the claim is: Check all that apply
            Omaha, NE 68103-2360                                            Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 11                                                                  What is the nature of the claim?              Judgment, appeal              $ $0.00
                                                                                                                   pending
            Simmons Eye Associates, et al.
            5278 N. Nevada Ave., #120                                As of the date you file, the claim is: Check all that apply
            Colorado Springs, CO 80918                                      Contingent

                                                                             Unliquidated

                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Gary M. Kramer                                                                X
       Gary M. Kramer                                                                        Signature of Debtor 2
       Signature of Debtor 1


       Date      April 6, 2021                                                               Date




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            Page 4

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
